SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1018
CA 11-02534
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, AND MARTOCHE, JJ.


JOHN MAZZARELLA, INDIVIDUALLY AND AS FATHER OF
FOUR MINOR CHILDREN OF AGES 5, 7, 9, AND 11,
PLAINTIFF-APPELLANT,

                      V                                           ORDER

SYRACUSE DIOCESE, BISHOP JAMES M. MOYNIHAN,
BISHOP THOMAS J. COSTELLO AND FR. JOHN W.
BRODERICK, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


JEFF ANDERSON & ASSOCIATES PA, ST. PAUL, MINNESOTA, THE ABBATOY LAW
FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (MAUREEN E. MANEY OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS SYRACUSE DIOCESE, BISHOP JAMES M. MOYNIHAN AND
BISHOP THOMAS J. COSTELLO.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Onondaga County (Brian F. DeJoseph, J.), entered February 28,
2011. The order and judgment directed defendants Syracuse Diocese,
Bishop James M. Moynihan and Bishop Thomas J. Costello to produce
certain documents for in camera review and otherwise granted the
motion of those defendants for a protective order.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Nugent, 26 AD3d 892, 893).




Entered:    November 9, 2012                     Frances E. Cafarell
                                                 Clerk of the Court